Citation Nr: 0903628	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-39 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hip 
disability. 

2.  Entitlement to service connection for right knee 
disability. 

3.  Entitlement to service connection for lumbar spine 
disability. 

4.  Entitlement to service connection for cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1974 to 
October 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2005, 
a statement of the case was issued in September 2005, and a 
substantive appeal was received in November 2005.  A Board 
hearing at the RO was held in September 2008.   The record 
was held open for 60 days until November 9, 2008 so that the 
veteran could submit additional evidence.  

The Board notes that additional medical evidence was 
associated with the claims file after the most recent 
supplemental statement of the case.  While it does not appear 
that this evidence is relevant to the issues on appeal, in 
his hearing testimony, the veteran waived RO consideration of 
this evidence. 
 
In his September 2008 hearing testimony, the veteran raised a 
new claim for entitlement to service connection for an 
acquired psychiatric disability, to include as secondary to 
this service-connected left knee disability, entitlement to 
an increased rating for his service-connected left knee 
disability, and entitlement to a total disability rating 
based on individual unemployability.  Thus, these issues are 
referred back to the RO for appropriate action.  

The issues of entitlement to service connection for right 
knee disability, lumbar spine disability, and cervical spine 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently have a left hip disability for 
service connection purposes.


CONCLUSION OF LAW

Left hip disability was not incurred in or aggravated by the 
veteran's active duty service, nor is it due to or the result 
of the veteran's service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in an August 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the left hip disability.  
The appellant was also advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2004, which was prior to the 
October 2004 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, a March 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA examination in September 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to service connection for left hip 
disability. 

Analysis

The veteran is seeking entitlement to service connection for 
left hip disability.  Specifically, the veteran assets that 
his left hip disability is secondary to his service-connected 
left knee disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  The regulation further sets out the 
procedure for determining the extent of any aggravation.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

Service treatment records are silent for any complaints of or 
diagnosis of left hip disability.  A September 1976 report of 
medical history was also silent with respect to any left hip 
disability.  Unfortunately, it does not appear that the 
veteran's discharge examination is available.  

An August 1991 VA examination report showed that the veteran 
complained of left hip pain.  However, he had full range of 
motion on examination.  The examiner failed to diagnose the 
veteran with a separate left hip disability.  

The veteran was afforded a VA examination in September 2004.  
On examination, the veteran's hips had full range of motion.  
The examiner found that examination of both hips was within 
normal limits.  

VA treatment records have also been reviewed and associated 
with the claims file.  However, these records are silent with 
respect to any findings of a separate left hip disability.  
Further, an August 2006 VA x-ray of the hips showed no 
evidence of fracture or dislocation.  The hip joints were 
well maintained bilaterally.  There was no significant 
degenerative joint disease or osteoarthritic changes seen.  
The SI joints appeared normal bilaterally.  The impression 
was no significant bony abnormalities of the hips bilaterally 
and no abnormalities of the SI joist bilaterally.  

Therefore, based on the medical evidence of record, the Board 
finds that a preponderance of the evidence is against a 
finding that the veteran currently suffers from a left hip 
disability for service connection purposes.  The Board 
recognizes that the veteran has complained of left hip pain.  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), 
aff'd sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 
(Fed. Cir. 2001).  The September 2004 VA examination and 
subsequent August 2006 x-rays showed that the hips were 
evaluated as normal.  There is no medical evidence of record 
showing that the veteran currently suffers from a left hip 
disability.  The Court has indicated that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  See Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  Thus, given the absence of a current diagnosis 
of a left hip disability, a preponderance of the evidence is 
against the veteran's claim.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left hip disability is not warranted.  
To that extent, the appeal is denied. 


REMAND

The present appeal also includes the issues of entitlement to 
service connection for right knee disability, lumbar spine 
disability, and cervical spine disability.  Again, the 
veteran is claiming that these disabilities are secondary to 
his service-connected left knee disability.  In contrast to 
the issue of left hip disability, the medical evidence of 
record does show that the veteran currently suffers from 
disabilities of the right knee, lumbar spine and cervical 
spine.  The September 2004 VA examination found that the 
veteran's right knee, lumbar spine and cervical spine 
problems were related to the degenerative process and the 
aging process and not a complication of his left knee injury.  
Although his wording was a bit confusing, the examiner 
appeared to indicate that these joints were not related to 
his service-connected left knee.  However, the VA examination 
failed to offer an opinion as to whether the veteran's right 
knee, lumbar spine and cervical spine disabilities have been 
aggravated by his service-connected left knee disability.  
See Allen v. Brown, 7 Vet.App. 439 (1995).  Significantly, 
the veteran's left knee has been rated by the RO as 60 
percent disabling, which demonstrates fairly severe symptoms.  
Under the circumstances, the Board finds that another VA 
examination should be afforded to the veteran to determine 
whether the veteran's right knee disability, lumbar spine 
disability and cervical spine disability are proximately due 
to or aggravated by the veteran's service-connected left knee 
disability pursuant to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the etiology of any currently 
manifested right knee disability, lumbar 
spine disability and cervical spine 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  After reviewing the 
claims file and examining the veteran, 
the examiner should clearly delineate all 
right knee, lumbar spine and cervical 
spine disabilities.  Further, the 
examiner should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's right knee disability, 
lumbar spine disability and cervical 
spine disability is proximately due to, 
or caused by, the veteran's service-
connected left knee disability?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's right knee disability, 
lumbar spine disability and cervical 
spine disability have been aggravated by 
the veteran's service-connected left knee 
disability?

2.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


